Citation Nr: 0948686	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  97-34 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and if so, whether 
service connection is warranted.

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected lumbosacral strain.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.

4.  Entitlement to special monthly compensation (SMC) based 
on housebound status.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 
1967.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

This appeal involves a long and complicated procedural 
history.  In an August 1996 rating decision, the RO 
determined that the claim for a chronic acquired psychiatric 
disorder including PTSD, anxiety disorder, and personality 
disorder secondary to the service connected lumbar spine 
disability was not well-grounded.  In October 1996, the RO 
continued the 20 percent rating for the service connected 
lumbosacral strain.  In a November 1996 rating decision, the 
RO determined that the Veteran did not submit new and 
material evidence to reopen a claim for a chronic acquired 
psychiatric disorder, including PTSD, anxiety disorder, and 
personality disorder and confirmed the denial of an increased 
rating for lumbar strain.  

The Veteran filed a notice of disagreement (NOD) in February 
1997 clearly expressing his disagreement with the continued 
20 percent disability rating for his lumbar spine and the 
denial of the claim for PTSD.  The Veteran additionally 
claimed service connection for all segments of his spine 
secondary to his service connected lumbar strain disability.  
That month, the RO notified the Veteran that his NOD was 
inadequate.  In March 1997, the Veteran submitted another NOD 
and requested a statement of the case (SOC).

An October 1997 rating decision confirmed that the Veteran 
did not submit new and material evidence to reopen a claim 
for degenerative arthritis of the lumbar spine secondary to 
his service connected lumbar strain disability.  The denials 
of an increased rating for lumbar strain and service 
connection for a chronic acquired psychiatric disorder, 
including PTSD, anxiety disorder, and personality disorder 
secondary to his service connected lumbar strain disability 
were also confirmed.

An SOC was issued in October 1997 addressing the issues of an 
increased rating for lumbar strain; service connection for a 
chronic acquired psychiatric disorder, including PTSD, 
anxiety disorder, and personality disorder secondary to his 
service connected lumbar strain disability; and whether new 
and material evidence was submitted to reopen a claim for 
arthritis of the lumbar spine secondary to his service 
connected lumbar strain disability.  Hearings took place 
before a Decision Review Officer (DRO) in April 1998 and July 
1998.  Supplemental statements of the case (SSOC) were issued 
in May 1998 and October 1998.  An additional VA Form 9 was 
received in December 1998.  A videoconference was held before 
the Board in March 1999, a transcript of which is in the 
claims file.
 
While there was initially some question as to the Board's 
jurisdiction over the issues contained in the October 1997 
SOC, the Board determined in August 1999 that the Veteran had 
in fact perfect his appeal as to these matters.  At this 
time, the Board also separated the claim for PTSD from the 
other psychiatric disorders and the claim pertaining to PTSD 
was recharacterized as it appears on the cover page of the 
instant decision.  In August 1999, the Board remanded the 
service connection claims pertaining to a chronic acquired 
psychiatric disorder, PTSD, and degenerative disc disease 
(DDD) of the back, as well as the increased rating claim for 
lumbar strain, for further development. 

In March 2002, the Board determined that new and material 
evidence had not been submitted to reopen the claim for PTSD.  
The Board also denied the increased rating claim for lumbar 
strain and the service connection claims for DDD and a 
chronic acquired psychiatric disorder.  The Veteran appealed 
the denial to the United States Court of Appeals for 
Veteran's Claims (Court).  The Court issued an Order in 
December 2002 vacating the March 2002 Board decision and 
remanded the matters per instructions set forth in the Joint 
Motion for Remand.  Following the instructions of the Court, 
the Board remanded the claims to the RO for further 
development in November 2003.

In July 2003, the RO denied claims for TDIU and SMC, as well 
as service connection for loss of use of a creative organ 
secondary to prostate cancer, digestive system, peripheral 
neuropathy, diabetes, prostate cancer, foot rash, and a skin 
condition.  The Veteran disagreed with the denials and an SOC 
was issued in November 2004.  A rating decision was also 
issued in November 2004, which continued the 20 percent 
rating for lumbar strain and denied a temporary total rating 
(TTR) for convalescence.  An SOC was issued in February 2005, 
which addressed the claim for TTR.  The Veteran perfected his 
appeal in March 2005.  

In August 2006, the Board denied claims for an acquired 
psychiatric disorder and DDD in the back, including 
arthritis, as secondary to the service connected lumbosacral 
strain.  The Board additionally denied the claims for loss of 
use of a creative organ, a digestive system disability, 
peripheral neuropathy, diabetes mellitus, prostate cancer, 
foot rash, a skin disorder, and a TTR for convalescence under 
the provisions of 38 C.F.R. § 4.30.  The Veteran did not 
appeal these denials to the Court and as such, these matters 
are final.  The remaining matters, which are listed on the 
cover page of the instant decision, were remanded to the RO 
for further development and adjudication.  Having been 
completed, the matters have been returned to the Board and 
are now ready for appellate disposition.

The Board is cognizant that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
However, the claim for a chronic acquired psychiatric 
disorder, to include as secondary to the service connected 
lumbosacral strain was finally denied by the Board in March 
2006.  See 38 U.S.C.A. §§ 7103(a), 7111(a); 38 C.F.R. 
§ 20.1100(a).  In order to reopen this claim, the Veteran 
must submit new and material evidence.  See 38 U.S.C.A. 
§ 5108.  As such, the only psychiatric disability for which 
the Board currently has jurisdiction is the PTSD claim.  

In May 2009, the Veteran submitted additional evidence, 
including a statement from his wife in which she stated that 
she had had to retire to take care of him.  As this statement 
suggests that the Veteran may be seeking special monthly 
compensation on the basis of the need for aid and attendance 
of another person, this matter is referred to the RO for 
appropriate action.  The July 2003 rating decision and 
subsequent actions by the RO only considered the Veteran's 
entitlement to special monthly compensation on the basis of 
housebound status.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  In October 1995, the Board denied the claim for PTSD on 
the basis that the evidence failed to establish a clear 
diagnosis of PTSD and found that there was no credible 
supporting evidence of the Veteran's claimed in-service 
stressors.    

3.  Evidence submitted since the October 1995 Board denial 
bears directly and substantially upon the specific matter 
under consideration and the evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the Veteran's PTSD claim.

4.  The Veteran's asserted stressor, claimed as participating 
in grave registration, is inconsistent with the evidence of 
record and remains unverified.  

5.  Prior to September 26, 2003, there was no objective 
evidence that the service-connected lumbosacral strain 
produced: listing of the whole spine to the opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion; severe limitation of motion; or intervertebral 
disc manifested by reoccurring attacks with intermittent 
relief or by incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during a 12-
month period.  

6.  From September 26, 2003, there has been no objective 
evidence that the service-connected lumbosacral strain 
produced: favorable ankylosis of the entire thoracolumbar 
spine; unfavorable ankylosis of the entire thoracolumbar 
spine;  unfavorable ankylosis of the entire spine; 
intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during a 12-month period.  Neurological 
disabilities associated with the lumbar strain, if any, are 
minimal at best.  Bowel and bladder incontinence are the 
result of the non-service connected cervical myelopathy.   

7.  The Veteran's service-connected disabilities are 
lumbosacral strain rated as 20 percent disabling and status 
post appendectomy, rated as noncompensable, with a combined 
schedular evaluation of 20 percent.

8.  The Veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.

9.  The Veteran's service-connected disabilities do not 
render him substantially confined to his dwelling, the 
immediate premises, or a ward or clinical area of an 
institution.  


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1995 Board 
decision that affirmed a denial of the Veteran's claim for 
service connection for PTSD is new and material, and that 
claim is reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) 
(West 2002); 38 C.F.R. §§ 3.156, 20.1105 (1996); 38 C.F.R. 
§ 3.102, 3.159 (2009).

2.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  The criteria for a disability rating in excess of 20 
percent for service-connected lumbosacral strain have not 
been met for any period of increased rating claim.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1996); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2009).  

4.  Entitlement to TDIU is denied.  38 U.S.C.A. §§ 501, 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.1, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 4.25 (2009).  

5.  The criteria for entitlement to SMC by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002); 38 C.F.R. § 3.350 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The Veteran filed his request to reopen the claim for PTSD 
and a higher rating for lumbosacral strain in August 1996, 
prior to the enactment of the VCAA.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
Veteran has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

With respect to the increased rating claim for lumbosacral 
strain, such notice was accomplished in March 2001, April 
2003, March 2004, August 2004, September 2006, and April 
2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his increased rating claim (evidence 
that his disability had worsened in severity), and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.

With regard to the claim for PTSD, the Board notes that the 
Court, in Kent v. Nicholson, 20 Vet. App. 1 (2006), specified 
the notice to be given when the claimant attempts to reopen a 
claim.  The Board notes that the RO attempted to provide the 
required notice in letters in September 2004, September 2006, 
and August 2009.  Each of these letters had some deficiency.  
The RO failed to provide the proper notice as to the reasons 
for the prior final denial, but did manage to repeatedly 
provide the criteria for entitlement to the underlying 
service connection claim.  Technically, as the August 2006 
remand orders of the Board were not complied with, further 
remand would be mandated due to the RO's failure to follow 
the directives in the Board's remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  However, since the Board is reopening 
the claim, and considering the great length of time that has 
passed since the Veteran filed his claim, the Board shall not 
remand the matter for development.  As the claim is reopened, 
as discussed below, and deficiency as to the notice 
concerning reopening the claim did not prejudice the Veteran, 
and he has otherwise been given sufficient notice as to his 
claim for service connection.

With regard to the claims for TDIU and SMC, letters were sent 
to the Veteran in April 2003, September 2006, and April 2009, 
wherein VA complied with VCAA notification responsibilities.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  Notice 
pursuant to the Dingess decision was contained in the 
September 2006 letter.  

Though the notice with regard to the claim for TDIU was 
issued after the July 2003 rating decision, such notice error 
was cured by issuance of fully compliant notices in September 
2006 and April 2009, which was followed by readjudication of 
the claim in the June 2009 SSOC.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with this eight volume claims file 
consists of the Veteran's service treatment and personnel 
records, post service VA and private treatment records, 
reports of VA examination, lay statements, transcripts from 
the DRO and Board hearings, records from the Social Security 
Administration (SSA), records from the U.S. Army Joint 
Services Environmental Support Group (ESG), and records of 
the Air Force Historical Research Agency.  The Veteran has 
not identified any other evidence which has not been 
obtained.

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
voluminous claims file.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  New and Material Evidence

Here, the Veteran seeks to reopen a claim for service 
connection for PTSD, last finally denied by the Board in 
October 1995.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a); 
see also 38 U.S.C.A. § 7111(a) (a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error (CUE)).  When the Board affirms a determination of the 
RO, that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  


Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In the 
instant case, the Veteran did not file a motion for 
reconsideration or a claim for CUE.  Therefore, the Board's 
October 1995 decision is final and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with regard to a 
claim that was disallowed, the Board must reopen the claim 
and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105. 

For claims filed before August 29, 2001, as is the case here, 
new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1996); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its November 1990 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim for PTSD.  In May 
1995, the RO determined that new and material evidence had 
been received to reopen the claim, but denied the claim on 
the merits.  In October 1995, the Board agreed that the claim 
for PTSD had in fact been reopened, but continued the denial 
for PTSD on the basis that the evidence failed to establish a 
clear diagnosis of PTSD.  The Board also found that there was 
no credible supporting evidence that the Veteran's claimed 
in-service stressors actually occurred.    

Of record at the time of the October 1995 Board decision, 
were the Veteran's service treatment records, which included 
no complaints, treatment, or diagnoses of PTSD or any 
psychiatric disability.  In the December 1966 report of 
medical history, the Veteran reported frequent trouble 
sleeping but attributed that to his being tense about leaving 
the service.  The corresponding separation medical 
examination included a normal psychiatric evaluation.  

Post-service, VA and private medical treatment records, as 
well as reports of VA examination, dated between 1979 and 
1993 show the Veteran was variously diagnosed and treated for 
PTSD, depression, and anxiety.  He informed his treatment 
providers that he participated in "graves registration" 
during temporary duty assignments (TDY) to Vietnam.  
Specifically, that he helped collect and tag bodies and body 
parts.  Those records show that a VA psychiatrist who treated 
the Veteran on many occasions diagnosed PTSD secondary to 
graves registration and combat area duty.  

The Veteran's DD 214 includes no reference to any citations 
or awards reflecting exposure to combat.  His military 
personnel records show that he served overseas in Guam, they 
include no reference to any service in Vietnam.  The 
Veteran's military  
occupational specialty was pavement maintenance specialist.  

A June 1993 letter from ESG shows they were unable to 
document that the Veteran sprayed herbicides, which the 
Veteran had claimed at one time as a stressor.  They further 
indicated that the Veteran was not named on the available 
Ranch Hand Personnel list.  An August 1994 letter from ESG 
revealed they were unable to document the Veteran's 
assignment to a Graves Registration Unit.  

Evidence submitted subsequent to the October 1995 Board 
decision includes continued treatment for PTSD and opinions 
of VA providers that PTSD was secondary to graves 
registration and combat exposure, notably outpatient 
treatment records dated in February 1996, April 1996, August 
1996, and April 1997.  VA treatment records dated in 2006 
show the Veteran continued to allege graves registration as a 
stressor. 

Most notably, the Board finds that a July 2007 letter from 
the Air Force Historical Research Agency is new and material 
evidence sufficient as a basis for reopening the claim.  This 
letter indicated that while they did not maintain TDY 
records, the Veteran's unit, the 3960th Civil Engineering 
Squadron, was attached to the 3960th Strategic Wing of the 3rd 
Armored Division in 1965 and 1966.  This wing was sent TDY 
into Southeast Asia and Vietnam.  

The July 2007 letter is new, in that it was not previously of 
record.  Moreover, it is relevant and probative with respect 
to the crucial matter, i.e. the presence of a potentially 
valid stressor.  As noted previously, the Board in its 
October 1995 decision found that there was no credible 
supporting evidence that the Veteran's claimed in-service 
stressors actually occurred.  The medical evidence received 
by VA since October 1995 continues to document diagnoses of 
PTSD.  Consequently, because the July 2007 letter provides 
evidence that the Veteran may have had a TDY assignment to 
Vietnam because his unit was attached to a wing that was sent 
TDY to Southeast Asia and Vietnam, the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board finds 
that the Veteran's attempt to reopen his claim for service 
connection for PTSD is successful.  

B.  Service Connection

Reopening the Veteran's claim for PTSD does not end the 
Board's inquiry.  Rather, while the Veteran's assertions are 
presumed credible for the limited purpose of ascertaining 
whether new and material evidence has been received, the 
presumption of credibility does not extend beyond this 
predicate determination.  See generally Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The Veteran contends that he is entitled to service 
connection for PTSD.  He asserts as his stressor that he 
participated in "graves registration" while TDY to Vietnam.  
Specifically, he claims that he helped collect and tag bodies 
and body parts.  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  


If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

After careful consideration, the Board finds that service 
connection for PTSD is not warranted.  

The record contains various opinions that PTSD was secondary 
to graves registration and combat exposure, to include VA 
outpatient treatment records dated in October 1989, April 
1990, February 1996, April 1996, August 1996, and April 1997, 
and a June 1994 report of VA hospitalization.  However, the 
diagnosis has been questioned on multiple occasions.  
Notably, upon VA examination in December 1988, the Veteran 
did not meet the criteria for a diagnosis of PTSD.  The VA 
examiner in February 1992 also did not find evidence of PTSD.  
VA outpatient treatment records dated in February 2005 note a 
history of PTSD, but the treatment provider indicated it 
wasn't evident that day. 

There has also been some question as to the Veteran's 
veracity with regard to reported stressors by VA medical 
providers.  Most notably, a June 1994 VA hospitalization 
while noting the Veteran reported graves registration as a 
stressor, also indicated the Veteran related having 
experienced nightmares since the first autopsy he saw in 
service and that he was unable to eat liver because of that.  
He also related that certain smells brought back the images 
of dead bodies.  Psychomotor testing associated with the June 
1994 hospitalization was invalid.  

Further, the 1994 VA hospital discharge summary shows the 
Veteran also reported that he received a court martial for 
changing dog tags on a fellow serviceman but that he was 
found not guilty.  However, the service personnel records 
include no evidence of such.   Finally, the last day of the 
Veteran's hospital stay, a psychiatrist noted that the 
diagnosis of PTSD was based on information given by the 
Veteran and that the only information which could be 
substantiated was that he had been stationed in Guam.   

While a confirmed diagnosis of PTSD has not been established, 
what is more probative is the lack of valid stressor.  At the 
outset, the Veteran does not contend, nor do his service 
personnel records support a finding, that he engaged in 
combat.  The Veteran's DD 214 includes no reference to any 
citations or awards reflecting exposure to combat.  The 
Veteran's military  occupational specialty was pavement 
maintenance specialist.  

The Board further finds the Veteran's assertions that he 
performed graves registration is not credible and thus, his 
stressor remains unverified.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence); see also Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  

The Board is cognizant that a July 2007 letter from the Air 
Force Historical Research Agency indicated that the Veteran's 
unit, the 3960th Civil Engineering Squadron, was attached to 
the 3960th Strategic Wing of the 3rd Armored Division in 1965 
and 1966 and was sent TDY into Southeast Asia and Vietnam.  
However, this agency was unable to produce the Veteran's TDY 
records as they were destroyed after 6 years.  While this 
letter would appear to indicate that the Veteran's unit was 
TDY in Vietnam, the Veteran's actual presence in Vietnam and, 
more importantly, his participation in graves registration 
has not been confirmed by the evidence of record. 

The Veteran's military personnel records show that he served 
overseas in Guam, they include no reference to any service in 
Vietnam.  The Veteran's service personnel records show he was 
a grounds attendant at Andersen Air Force Base, Guam, between 
August 1965 to April 1966.  They do not contain any TDY 
assignments.  An April 2003 request for information by the RO 
also failed to establish service in Vietnam.  

A June 1993 letter from ESG shows they were unable to 
document that the Veteran sprayed herbicides, which the 
Veteran had claimed at one time as a stressor.  They further 
indicated that the Veteran was not named on the available 
Ranch Hand Personnel list.  An August 1994 letter from ESG 
revealed they were unable to document the Veteran's 
assignment to a Graves Registration Unit.  

The Veteran also submitted photographs of him in his military 
uniform with other servicemen, which he claims were pictures 
of him in Vietnam.  However, this has not been confirmed.  
Additionally, the Veteran's service treatment records also 
include no mention of service in Vietnam.   

Given the lack of credibility associated with the reported 
stressor, and the fact that the Veteran's participation in 
graves registration is not verified and TDY to Vietnam was 
not confirmed in the Veteran's service personnel records, and 
that records of TDY maintained by the Air Force Historical 
Research Agency have been destroyed, remand for any 
additional attempted verification is not warranted.  Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist 
is not a license for a fishing expedition to determine if 
there might be some unspecified information which could 
possibly support a claim).

For the reasons set forth above, the Board finds the 
Veteran's statements as to his alleged stressor are not 
credible.  As such, PTSD diagnoses contained in VA outpatient 
treatment records do not constitute competent medical 
evidence.  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
United States Court of Appeals for Veterans Claims (Court), 
citing its decisions in Swann v. Brown, 5 Vet. App. 229 
(1993), and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The VA and Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the Veteran.  Here, 
TDY to Vietnam aside, the stressor reported by the Veteran 
(graves registration) is contradicted by the record; 
therefore, to the extent that an examiner's or treatment 
provider's opinion can be read as an opinion of a nexus to 
service, it is not competent evidence.  Id; See also Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible if 
the Board rejects the statements of the veteran).

An additional VA medical opinion is not necessary to decide 
the claim in this case because the record does not contain 
any evidence of a verified stressor that may be associated 
with the Veteran's period of military service.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

In summary, in the absence of a verified stressor, the 
preponderance of the evidence is against a finding that the 
Veteran has PTSD which is related to service.  Thus, the 
preponderance of the evidence is against his claim for 
service connection, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

C.  Increased Rating

General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  When 
considering functional impairment caused by a service-
connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  VA should interpret 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability.  38 C.F.R. § 4.2.  

Any reasonable doubt regarding the degree of disability 
should be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two 
evaluations apply, the higher of the two should be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  38 C.F.R. § 4.7.  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In determining the present level of a disability for 
any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
symptoms meeting the criteria for different ratings during 
the appeal, the assignment of staged ratings would be 
necessary.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Rating Criteria for Spinal Disabilities Prior to September 
22, 2002

Diagnostic code 5292 provided disability ratings for 
limitation of motion of the lumbar spine as follows: 10 
percent for slight limitation; 20 percent for moderate 
limitation; and the maximum, 40 percent for severe 
limitation.  38 C.F.R. § 4.71a.

Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, provided a noncompensable rating when postoperative 
and cured, a 10 percent rating when mild, a 20 percent rating 
for moderate disability, with recurring attacks.  A 
40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  
A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  
38 C.F.R. § 4.71a. 

Diagnostic code 5295, provided disability evaluation for 
lumbosacral strain as follows: 10 percent for lumbosacral 
strain with pain on motion; 20 percent for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; and 40 
percent disabling for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a. 

Revised Rating Criteria for Intervertebral Disc Syndrome 
(effective September 22, 2002)

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Revised Rating Criteria for Diseases and Injuries of the 
Spine
(effective September 26, 2003)

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

        100% 	Unfavorable ankylosis of the entire spine;

        50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2003).  

As delineated above, during the pendency of this claim, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended, effective from September 22, 2002.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  The rating criteria for 
evaluating disabilities of the spine were amended, effective 
from September 26, 2003.  See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  VA's General Counsel has held that where 
a law or regulation changes during the pendency of an appeal, 
the Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000.  

Discussion

The Veteran was given notice of the regulation changes and 
his claim was considered by the RO under both the old and 
revised rating criteria.  Thus, the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Veteran maintains that he is entitled to a rating in 
excess of 20 percent for the service connected lumbosacral 
strain, for symptoms to include, but not limited to, constant 
radiating pain, paralysis, and incontinence.  

At the outset, the Board notes that claims for service 
connection for DDD of the back and arthritis, as well as TTR 
for convalescence under 38 C.F.R. § 4.30, have been denied in 
the Board's August 2006 decision.  DDD of the cervical and 
lumbar spine were found not to be related to the in-service 
soft tissue injury.  These were considered to be post-service 
incurrences, to include due to injuries sustained after 
discharge from service.  Changes present in the thoracic 
spine were additionally found to be normal for the Veteran's 
age and not thought to be due to the injury of his lower 
back.  The Board also concluded that TTR was not warranted 
for any convalescence period, whether after the 1999 or the 
2004 spinal surgeries, as surgical intervention was due to 
the non-service connected DDD and arthritic changes in the 
lumbar and cervical spine.

Originally, the Veteran's service connected lumbosacral 
strain was evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a (1996), Diagnostic Code 5295.  Under this code 
section, a 20 percent rating, as previously delineated, was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a (1996).  

The Board finds that prior to September 26, 2003, the 
evidence more nearly approximates the criteria for the 
currently assigned 20 percent rating.  38 C.F.R. § 4.71a.  In 
this regard, upon VA examination in October 1996, the Veteran 
reported radiating low back pain.  He also endorsed some 
numbness and tingling of both legs.  Physical examination 
found no evidence of spasm.  There was only mild tenderness 
to palpation in the midline of the left lower lumbar region.  
Range of motion of the lumbar spine was 50 degrees of 
flexion, 25 degrees of extension.  There was only mild 
discomfort on motion.  Reflexes and sensation was intact. 
X-rays showed that the height of the intervertebral disc 
spaces and vertebral bodies was unremarkable.  

Dr. RA found spasm of the lumbosacral muscles in February 
1996.  The Veteran was able to flex to 100 degrees.  Lateral 
flexion was 10 degrees.  The Veteran had a normal gait.  
Neurological examination was negative.

VA spine examination dated in June 1997 contained range of 
motion as follows: flexion 10 degrees; extension 10 degrees; 
and lateral bending 10 degrees in each direction.  There was 
pain at the extremes of motion.  Complaints of pain with 
simulated rotation and axial compression with no stress to 
the lower back was found to be anatomically inconsistent.  
There was no motor weakness or sensory loss. Deep tendon 
reflexes were normal. The examiner concluded there was no 
objective evidence of organic pathology to explain the 
Veteran's symptoms.  Loss of motion was thought maybe due to 
a variety of causes, such as structural abnormalities, muscle 
spasm, or voluntary restraint.  The examiner additionally 
concluded that as the Veteran's responses were anatomically 
inconsistent, voluntary restriction of motion should be 
considered. 

In September 1998, the Veteran was afforded a QTC 
examination.  The Veteran endorsed lower back pain with 
bilateral sciatica.  Physical examination revealed some areas 
of spasm.  Range of motion was affected by pain as follows: 
45 degrees of flexion; extension to 10 degrees; and bilateral 
flexion to 10 degrees.  Motor function was normal.  Sensory 
was decreased in the lower extremities, but this was 
consistent with the Veteran's diabetes mellitus.  The Veteran 
was diagnosed with severe DDD of the lumbar and cervical 
spine, which is not related to the service connected 
lumbosacral strain. 

In September 1999, the Veteran underwent a lumbar laminectomy 
of L4-5, but as previously noted, this was not related to the 
service-connected lumbosacral strain.  

Upon VA examination in February 2001, range of motion of the  
lumbar spine was as follows: flexion 35 degrees; extension 15 
degrees; and bilateral lateral bending to 20 degrees.  Axial 
compression caused pain, as well as simulated rotation which 
involved no movement or stress to the back. Straight leg 
raising in the sitting position brought forth no complaints 
of pain.  There was pain in the back and thighs with straight 
leg raising in the supine position, which were anatomically 
consistent responses.  Neurological examination was normal, 
except for some decreased sensation of the bottom of the 
right foot.  

VA outpatient treatment records dated in 2002 note complaints 
of low back pain.  There was some decreased range of motion 
in September 2002, but the motor and sensory examinations 
were normal.  The Veteran was given a TENS unit in September 
2002 as well.

While a 20 percent rating is warranted prior to September 26, 
2003, under Diagnostic Code 5295, there has been no objective 
evidence that the lumbosacral strain produced listing of the 
whole spine to the opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (1996).   The Board also considered rating 
the Veteran's disability under a different diagnostic code, 
but found no evidence of severe limitation of motion or 
intervertebral disc syndrome manifested by reoccurring 
attacks with intermittent relief or with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during a 12-month period.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (1996); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003).   

In light of the Veteran's complaints of pain in association 
with his lumbosacral strain, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206-7.  However, the Veteran's 
complaints of pain were found to be anatomically inconsistent 
upon VA examination in June 1997 and February 2001.  There 
was no reported additional loss of range of motion.  
Fatigability and incoordination were not objectively 
demonstrated.  Any weakness noted was previously determined 
not to be related to the service-connected lumbosacral 
strain.   

From September 26, 2003, the Veteran's service-connected 
lumbosacral strain more nearly approximates the criteria for 
the 20 percent rating currently assigned.  38 C.F.R. § 4.7.  
In this regard, in March 2004, the Veteran underwent a 
decompression lumbar laminectomy of L2-5, unrelated to the 
service-connected lumbosacral strain.  Records from Forrest 
Glen show that urinary incontinence was related to prostatic 
hypertrophy and a known history of outlet obstruction.  See 
entries dated in March 2004.  These records also show that 
complaints of diplegia were acute.  

Upon VA examination in September 2004, the Veteran was noted 
to be in an electric mobility device.  The examiner reviewed 
the March 2004 operative reports and found that there was no 
further substantial evidence of any relationship between the 
Veteran' present pathology and the service connected injury. 

Thereafter, VA hospitalization records dated in 2005 show the 
Veteran had incomplete quadriplegia, which again was not 
found to be related to the service-connected lumbosacral 
strain.  The Veteran denied bowel incontinence. 

In June 2005, Dr. DB opined that the Veteran had unfavorable 
ankylosis of the entire spine related to the service-
connected lumbar strain.  The Board, however, finds this 
opinion not to be probative.  First, he apparently relied 
heavily upon the Veteran's reported history.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  This is significant because there are 
inconsistencies in the Veteran's self-reported history 
concerning his back problems.  For instance, in 1979, he said 
that he originally injured his back when he fell from a tank 
truck, but during a 2001 VA medical examination, he said that 
he originally injured his back when he hit a mine while 
riding a tractor.  In contrast, his service medical records 
include an account of original back injury while lifting 
heavy equipment; the Board gives greater weight to the 
contemporaneous record than to the Veteran's later 
inconsistent recollections.  Second, the doctor himself 
acknowledged that the veteran does not have a prior history 
specific to the cervical spine, yet he summarily links 
degenerative changes in the cervical spine to lumbosacral 
strain and does not explain the clinical basis for this link, 
other than merely to state that he had reviewed the veteran's 
medical history.  Moreover, this opinion is based on 
inaccurate recitation of fact contradicted by the record; 
although he said that the Veteran has a negative history 
concerning cervical spine injury, the record does include 
evidence of 1986 cervical whiplash injury.  Finally, the 
doctor does not address what role, if any, the aging process 
and gradual deterioration of the spine due to use over time 
might play.  Not only is the opinion wholly conclusory, it 
does not appear to be anchored on accurate factual basis. 

VA outpatient treatment records dated in 2005 contain 
complaints of back pain.  The Veteran had normal bowel 
function in February 2005.  The external catheter was for an 
unrelated condition. The neurological examination was normal.  
The Veteran was considered independent with most activities 
of daily living.  Another February 2005 entry revealed the 
Veteran was working as a CPA up until one year prior.  
Entries dated in 2006 show continued treatment for incomplete 
quadriplegia.  In August 2006, VA treatment providers noted 
the Veteran had regained strength in the lower extremities. 

A September 2006 entry from Dr. DB shows the Veteran's 
chronic back pain was secondary to the non-service connected 
myelopathy.  The neurological examination was intact.  There 
was some weakness and wasting in the extremities in December 
2006; however, this was again noted in context of treatment 
for myelopathy in the thoracic spine.   Dr. DB provided an 
April 2009 opinion that the Veteran was totally disabled 
secondary to non-service connected thoracic myelopathy.

In April 2009, the Veteran was afforded a VA examination.  
The Veteran was completely non ambulatory.  He endorsed 
chronic low back pain radiating to the legs.  The Veteran was 
on a bowel/bladder program.  There was no physician 
prescribed bed rest in the past year.  The Veteran was unable 
to perform range of motion testing of the lumbar spine.  
There was no objective evidence of spasm.  The examiner 
indicated that there was no report of flare-ups in that the 
Veteran had chronic pain.  The examiner indicated that due to 
quadriparesis, an adequate evaluation of the Veteran's back 
was not possible.  

In May 2009, the Veteran was afforded a neurological VA 
examination.  The examiner noted the Veteran had an acute 
onset of quadriparesis in 2001 and had emergent cervical 
diskectomy, with good recovery but significant dorsal column 
sensory loss.  The examiner also noted another severe 
cervical cord injury in 2003.  The Veteran presented with 
complaints of constant radiating low back pain.  He endorsed 
lack of control over his bowel and bladder, which the 
examiner attributed to the cervical disease.  

Physical examination showed central nerves II-XII to be 
intact.  Motor strength was 2/5 in the lower extremities with 
increased tone.  Sensory was diminished below C5.  The 
examiner opined that the present neurologic deficits were 
primarily related to the cervical spondylotic myelopathy 
resulting in C6-7 quadriparesis.  Any lumbar deficits were 
considered difficult to separate, but based on premorbid 
functioning, were estimated to be minimal.  

While a 20 percent rating is warranted from September 26, 
2003, under Diagnostic Code 5237, there has been no objective 
evidence that the lumbosacral strain produced favorable 
ankylosis of the entire thoracolumbar spine, unfavorable 
ankylosis of the entire thoracolumbar spine, or unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2009).   
As noted above, the ankylosis of the spine has been 
attributed to the non-service connected cervical and thoracic 
myelopathy.  The Board also considered rating the Veteran's 
disability under a different diagnostic code, but found no 
evidence of intervertebral disc syndrome manifested by 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during a 12-month period.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).   

In determining whether the old or new criteria were more 
favorable to the Veteran, the Board considered whether a 
higher rating was possible under the revised rating criteria 
for the spine as they permit separate ratings for orthopedic 
and neurologic symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 
5237, Note 1.  When considering whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the lumbar strain under the 
diagnostic codes pertinent to rating neurological disorders, 
the Board found no neurological disabilities associated with 
the lumbar strain.  As noted above, the May 2009 VA examiner 
found the present neurologic deficits were primarily related 
to the cervical spondylotic myelopathy resulting in C6-7 
quadriparesis.  Any lumbar deficits were considered minimal 
at best when considering the premorbid functioning.  Bowel 
and bladder incontinence have been clearly attributed to the 
cervical myelopathy.   

In light of the Veteran's complaints of pain in association 
with his lumbosacral strain, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206-7.  However, as a result of 
the Veteran's quadriparesis, range of motion testing was 
unable to be performed.  While the Veteran is unable to 
ambulate and is wheelchair bound, this is the result of non-
service connected myelopathy.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the Veteran's 
lumbosacral strain and its effects on his earning capacity 
and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  At present, however, there is no basis for assignment 
of an evaluation other than that noted above, to include 
"staged" ratings.  38 C.F.R. § 4.71a; see Hart, supra.   



Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  The Veteran has not argued for assignment 
of an extraschedular rating; however, as it was considered by 
the RO, the Board will consider it as well.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Although the Veteran has submitted statements and testimony 
that his lumbosacral strain rendered him unemployable, the 
Board finds that the objective evidence does not support a 
finding that his service-connected condition interferes 
markedly with employment.  (Emphasis added).  There is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disabilities.  As of February 
2005, the Veteran was still doing part-time work as a 
certified public accountant (CPA).  There is no evidence 
revealing frequent periods of hospitalization for lumbosacral 
strain.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
20 percent rating adequately compensates the Veteran for the 
nature and extent of severity of his lumbosacral strain.  
Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

D.  TDIU

The Veteran filed an application for TDIU in July 2003.  He 
indicated that his service-connected back, as well as a non-
service connected mental health condition, prevented him from 
securing or following any substantially gainful occupation.  
His application revealed that he last performed 
administrative work in 1995.  He indicated that he became too 
disabled to work in October 1995.  The Veteran stated that he 
received a Bachelor of Science degree in Community Service 
with a minor in Psychology.   He reported having been under a 
doctor's care and/or hospitalized within the 12 months 
previous to his application.  The Veteran remarked that he 
had left his job due to being unable to deal with people, his 
back condition, and not being able to function properly with 
the stress he was under.  He further indicated that he shook 
and had a loss of balance. 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met. Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  See 38 C.F.R. § 4.19.

The first step is to evaluate the Veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the Veteran is in receipt of service connection 
for lumbosacral strain (20 percent disabling) and status post 
appendectomy (noncompensable).  Under 38 C.F.R. § 4.25, the 
Veteran's disabilities are combined based upon the combined 
rating table, to give him a combined rating of 20 percent.  

As discussed above, the Board has determined that the 
service-connected lumbosacral strain does not meet the 
criteria for a disability evaluation in excess of 20 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1996); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2009).  In 
addition, the Board notes that the Veteran does not contend 
and the evidence does not show that the service connected 
status post appendectomy, which has been rated by analogy to 
a ventral post-operative hernia, is symptomatic.  See 
38 C.F.R. § 4.114, Diagnostic Code 7339 (2009).

For the foregoing reasons, the Board finds that the Veteran 
does not meet the specific percentage requirements of 
38 C.F.R. § 4.16(a).  And, having failed to meet the 
objective criteria of 38 C.F.R. § 4.16(a), it then becomes 
necessary to consider the Veteran's claim under § 4.16(b) 
subjective criteria.  It is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  Id.

The issue is then whether the Veteran's service connected 
disabilities, as previously noted, preclude him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder most notably to include, but not limited to, VA 
outpatient treatment records dated between 2002 and 2007, 
reports of VA examination dated between 2001 and 2009, 
records from SSA, and private medical records from Dr. DB, 
Dr. CB, and Forrest Glen Hospital, were reviewed in support 
of the Veteran's claim.  

VA outpatient treatment records dated in January 2004 show 
the Veteran planned to work as a CPA during tax season.  The 
September 2004 VA examiner found the Veteran unemployable; 
however, it was due to the non-service connected cervical and 
lumbar disc disease.  While the examiner indicated he could 
not opine without speculation whether there was a 
relationship to the Veteran's in-service trauma, as noted at 
length earlier in the instant decision, the Board previously 
found the cervical myelopathy and lumbar disc disease not to 
be service connected. 

VA outpatient treatment records dated in February 2005 show 
the Veteran worked as a part-time CPA up until one year 
prior.   In April 2009, Dr. DB found the Veteran was totally 
disabled from thoracic myelopathy, a non-service connected 
condition.  That portion of his opinion that thoracic 
myelopathy was secondary to the service connected lumbosacral 
stain was previously found not to be probative. The May 2009 
VA examiner opined that the Veteran was able to perform most 
occupations as he was independent in all activities of daily 
living. 

As shown by the evidence of record, the Veteran performed 
part-time CPA work up to at least 2005.  Aside from the 
Veteran's own contentions, there is no medical evidence to 
support his assertions of unemployability due solely to his 
service-connected disabilities.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Fisher, 4 Vet. App. at 60; VAOPGPREC 6-96 (August 16, 1996).  
In addition, the Board is required to address the issue of 
entitlement to TDIU under 38 C.F.R. § 4.16(b) again only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence that the 
veteran may be unable to secure or follow a substantially 
gainful occupation due to his service-connected disability.  
Id.

As it has been determined that the Veteran's service-
connected disabilities when standing alone do not render him 
unable to follow a substantially gainful occupation, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1).  Accordingly, the Veteran's claim 
for entitlement to TDIU is denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  Gilbert, 1 Vet. App at 54.

E.  SMC

The Veteran contends that he is entitled to SMC by reason of 
being housebound.  See claim received in October 2001 and 
statement from the Veteran's wife dated in May 2009.  As 
noted in the INTRODUCTION, only SMC on the basis of being 
housebound has been adjudicated by the RO, and any claim for 
SMC on the basis of the need for aid and attendance has been 
referred to the RO.

Special monthly compensation is payable where a veteran has a 
single service- connected disability rated as 100 percent 
and, in addition (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities. This 
requirement is met when the veteran is substantially confined 
as a result of his service-connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime. 38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).

In this case, as discussed above, the Veteran has two 
service-connected disabilities: lumbosacral strain, rated 20 
percent disabling, and status post appendectomy, rated 
noncompensable.  Thus, he does not meet the first requirement 
for special monthly compensation under 38 U.S.C.A. § 1114(s) 
and 38 C.F.R. § 3.350(i).

Moreover, the evidence fails to show the Veteran is 
housebound due to service connected disabilities.  He is only 
service connected for lumbosacral strain and status post 
appendectomy.  The Veteran is not service connected for the 
cervical and thoracic myelopathy which results in his 
paralysis and his service connected disabilities do not 
render him confined to his home.  The Veteran's inability to 
walk and his ultimate confinement to a wheelchair are the 
result of non-service connected disabilities.  In addition, 
upon VA examination in April 2009, the examiner concluded the 
Veteran was not permanently housebound in that he was able to 
get out of his home with the use of his motorized wheelchair.   

Thus, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for entitlement to SMC on the 
basis of being housebound.  38 C.F.R. §§ 3.350(i).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  The 
appeal is granted to this extent only. 

Entitlement to service connection for PTSD is denied.

Entitlement to an evaluation in excess of 20 percent for the 
service-connected lumbosacral strain is denied.

Entitlement to TDIU is denied.   

Entitlement to SMC based on housebound status is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


